DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 2, line 8
	“the checked categories” should be changed to: -- the plurality of checked categories--
2.	 In Claim 2, line 9
      “the checked categories” should be changed to: -- the plurality of checked categories--
3.	 In Claim 11, line 3
	“the output device” should be changed to: -- an output device --
4.	 In Claim 12, lines 3-4
	“the utterance” should be changed to: -- an utterance --
5.	 In Claim 13, line 3
	“the sound” should be changed to: -- a sound --
6.	 In Claim 13, line 5
      “the utterance” should be changed to: -- an utterance --
7.	 In Claim 13, lines 5-6
	“the recognitionor” should be changed to: -- a recognitionor --
8.	 In Claim 14, line 5
	“in user voice” should be changed to: -- in the user voice --
9.	 In Claim 15, line 7
      “the categories” should be changed to: -- the plurality of categories --
10.	 In Claim 18, line 7
      “the categories” should be changed to: -- the plurality of categories --


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 1; “processor configured to execute one or more programs stored in a memory to: based on an instruction included in a user voice input being present in a database, increase a score of a category corresponding to a word included in user voice input” 
(b)	Claim 2; “processor is configured to execute the one or more programs stored in the memory to: check a category of a plurality of categories corresponding to each word of the plurality of words” 
(c)	Claim 3; “processor is configured to execute the one or more programs stored in the memory to create a new category for the word included in the user voice input based on the word included in the user voice input being not present in the database” 
(d)	Claim 4; “processor is configured to execute the one or more programs stored in the memory to select one of the instructions of the plurality of instructions as an instruction for the word” 
(e)	Claim 5; “processor is configured to execute the one or more programs stored in the memory to select a category of the plurality of categories based on scores of the categories” 
(f)	Claim 6; “processor is configured to execute the one or more programs stored in the memory to receive user's check for the selected instruction” 
(g)	Claim 7; “storage configured to store the database, and the database includes respective fields for the word, the instruction, the category, and the score” 
(h)	Claim 8; “communication interface configured to perform communication for querying the database on an external database server in which the database is stored” 
(i)	Claim 9; “an executor configured to execute an operation corresponding to the word and the instruction” 
(j)	Claim 10; “an output interface configured to output a result of the operation executed by the executor” 
(k)	Claim 11; “interface configured to transmit, to the output device, the result of the operation executed by the executor so that an external output device displays the result of the operation” 
(l)	Claim 12; “microphone configured to receive a sound of the utterance and transmit the received sound to a recognitionor”
(m)	Claim 13; “a receiver configured to receive a signal for the sound from an external device including a microphone receiving a sound of the utterance and transmit the received signal to the recognitionor”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1, Processor 200, Paragraph 0009
(b) Fig. 1, Processor 200, Paragraph 0010
(c) Fig. 1, Processor 200, Paragraph 0011
(d) Fig. 1, Processor 200, Paragraph 0012
(e) Fig. 1, Processor 200, Paragraph 0013
(f) Fig. 1, Processor 200, Paragraph 0014
(g) Fig. 1, Storage 100, Paragraph 0015
(h) Fig. 7, Communication Interface 290, Paragraph 0016
(i) Fig. 1, Execution Unit 220, Paragraph 0017
(j) Fig. 1, Output Interface 300, Paragraph 0018
(k) Fig. 7, Communication Interface 290, Paragraph 0019
(l) Fig. 1, Microphone 400, Paragraph 0020
(m) Fig. 5, Receiver 280, Paragraph 0021
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features of an electronic apparatus and method for controlling voice recognition thereof. 
The closest prior art made of record is Kim et al. (US 20210407503 A1) and Barnes Jr. (US 20210335381 A1 hereinafter, Park ‘381).
The cited reference (Kim) teaches an artificial intelligence (AI) apparatus for recognizing a speech of a user, the artificial intelligence apparatus includes a memory to store a speech recognition model and a processor to obtain a speech signal for a user speech, to convert the speech signal into a text using the speech recognition model, to measure a confidence level for the conversion, to perform a control operation corresponding to the converted text if the measured confidence level is greater than or equal to a reference value, and to provide feedback for the conversion if the measured confidence level is less than the reference value.
The cited reference (Park) teaches there is provided an artificial intelligence (AI) apparatus for mutually converting a text and a speech, including: a memory configured to store a plurality of Text-To-Speech (TTS) engines; and a processor configured to: obtain image data containing a text, determine a speech style corresponding to the text, generate a speech corresponding to the text by using a TTS engine corresponding to the determined speech style among the plurality of TTS engines, and output the generated speech.
The cited references fails to disclose an electronic apparatus, comprising: a processor configured to execute one or more programs stored in a memory to: based on an instruction included in a user voice input being present in a database, increase a score of a category corresponding to a word included in user voice input; and based on the instruction being not present in the database, check whether the score of the category corresponding to the word is equal to or greater than a preset value, and based on the checking indicating that the score is equal to or greater than the preset value, register the instruction in the database so that the instruction is included in the category corresponding to the word. As a result, and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677